Citation Nr: 0503384	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-14 523	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased compensable rating for 
bilateral hearing loss.

3.  Entitlement to a compensable rating for hallux valgus of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1996, which includes active service in the Southwest 
Asia Theater of operations.  The veteran was awarded the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision which denied 
service connection for PTSD and which denied compensable 
ratings for bilateral hearing loss and for right foot hallux 
valgus, calcaneal spur.

During a June 2004 Travel Board hearing the veteran appears 
to raise a claim of service connection for a systemic 
arthritis condition.  Subsequent to the hearing, the 
veteran's representative, in a December 2004 brief, presented 
argument pertaining to the claim of service connection for a 
systemic osteoarthritis process.  This issue is not in 
appellate status.  The issue is referred to the RO for 
appropriate action.

The claims for service connection for PTSD and for an 
increased rating for bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The veteran's right hallux valgus is manifested by complaints 
of foot pain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right hallux 
valgus have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1., 4.2, 4.7, 
4.31, 4.40. 4.45, Diagnostic Code (DC) 5280 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed June 2003 rating decision, and a March 
2004 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to claim for 
an increased compensable rating for hallux valgus of the 
right foot.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claim.  

In addition, in a May 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC and notice letter dated in May 2003 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claim, the relative duties of VA 
and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

The Board observes that VA has also satisfied its duty to 
assist the claimant.  In this regard, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records and VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

In September 1997, the RO granted service connection for 
hallux valgus, right foot, calcaneal spur, assigning a 
noncompensable rating, effective from August 1, 1996.  The RO 
noted that the veteran developed a bunion and heel spur in 
the right foot in service and that surgery was discussed.  
The veteran, however, decided that he did not want to undergo 
surgery.

In May 2003, the veteran filed a claim for an increased 
rating for his service-connected hallux valgus, right foot, 
calcaneal spur.  He claims that his condition is more 
disabling than reflected in the noncompensable rating 
currently assigned.  In connection with his claim, the 
veteran underwent VA examination in June 2003.  The 
examination report reveals that the veteran related that he 
was advised to have surgery, but that he declined.  Physical 
examination revealed a right foot bunion in the first 
metatarsophalangeal joint area.  There was no swelling.  He 
had no skin breakdown.  Hallux valgus was 30 degrees on the 
right.  His gait was noted to be only slightly antalgic.  The 
veteran stated that the area became painful and tender with 
ambulation and that his ambulation was limited to 2 blocks.  
The diagnosis was right foot hallux valgus and previous 
diagnosis of calcaneal spur.

During a June 2004 Travel Board hearing, the veteran reported 
that his hallux valgus caused pain.  He stated that his 
condition affected his ability to exercise or run.  He also 
stated that he sometimes loss his balance.  He reported that 
he had not missed any time off due to his foot condition.

The regulations provide a 10 percent evaluation for hallux 
valgus which has been operated on with resection of the 
metatarsal head or when the condition is severe, if 
equivalent to amputation of the great toe.  38 C.F.R. Part 4, 
DC 5280.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

After reviewing the evidence of record, it is found that the 
evidence does not support the assignment of a compensable 
evaluation for the veteran's right foot hallux valgus.  The 
veteran has not undergone an operation for his condition.  
Moreover, there is no evidence that the condition is severe, 
as the condition is not equivalent to amputation of the great 
toe.  The VA examination conducted in June 2003 notes that 
the condition causes pain and mild swelling.  It was also 
reported that his gait was slightly antalgic.  The veteran 
reported that his condition was relieved with rest.  Although 
the veteran reported during the June 2004 Travel Board 
hearing that he sometimes would lose his balance, there is no 
objective medical evidence showing that such loss of balance 
is due to hallux valgus.  In this regard, the Board notes 
that the objective medical evidence shows that his hallux 
valgus is only to 30 degrees.  

In light of the probative evidence of record, it cannot be 
determined that his condition meets the criteria for a 
compensable evaluation for this disability.  Thus, he is 
appropriately rated noncompensable.  See 38 C.F.R. § 4.31.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for hallux valgus; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased compensable rating for hallux valgus of the 
right foot is denied.


REMAND

With respect to the claim for an increased compensable rating 
for bilateral hearing loss, the veteran testified in June 
2004 that he received VA treatment for bilateral hearing loss 
on June 10, 2004.  This report has not been associated with 
the claims file.  The Board finds that in order to fulfill 
its duty to assist, the RO must obtain all pertinent VA 
records because they are constructively of record and may 
contain information vital to the veteran's claim.

Pertaining to his claim of service connection for PTSD, the 
record shows that the veteran reports having the following 
service stressors:  seeing bodies of dead Iraqui soldiers, 
being in an area of constant artillery and small arms fire, 
and witnessing a sergeant major's driver wounded when he ran 
over a land mine.  The last stressful event was reported 
during a June 2004 Travel Board hearing.  As such, the RO did 
not have an opportunity to request from the veteran more 
specific information concerning this stressor.  The veteran 
should therefore be given an opportunity to submit detailed 
information so that VA can assist him in verifying his 
service stressor.  Additionally, during the Travel Board 
hearing, the veteran testified that he had received treatment 
for PTSD.  He reported that a Dr. Cooney with the Temple VAMC 
diagnosed him as having PTSD.  He also stated that his 
general practice physician, Dr. Digoldteen, diagnosed him as 
having PTSD.  The only psychiatric report of record showing a 
diagnosis of PTSD from the Temple VAMC is from November 1999.  
That report was not from either of the doctors mentioned by 
the veteran during his hearing.  The Board finds that in 
order to fulfill its duty to assist, the RO must ensure that 
all pertinent VA records have been associated with the claims 
file.

Moreover, the Board notes that the veteran's service 
personnel records have not been associated with the claims 
file.  These records may contain information which has the 
potential to verify the veteran's alleged service stressors.  
Appropriate steps should be taken to obtain these records.

In view of the foregoing, the claim is REMANDED for the 
following:

1.  Obtain a copy of the June 2004 
medical treatment report pertaining to 
the veteran's bilateral hearing loss.  

2.  Contact the veteran and ask him to 
identify the dates of treatment for PTSD 
from the Temple VAMC .  Also request that 
he provide the address and dates of 
treatment for PTSD from Dr. Digoldteen.  
Thereafter, take appropriate steps to 
obtain the identified records.

3.   Make a request to the National 
Personnel Record Center for the veteran's 
complete Official Military Personnel 
File.  If these records are not 
available, a statement to that effect 
must be documented in the claims file.

4.  Contact the veteran and give him an 
opportunity to submit detailed 
information regarding each of his claimed 
service stressors.  Advise him that he 
has reported the following stressors: 
seeing bodies of dead Iraqui soldiers, 
being in an area of constant artillery 
and small arms fire; and witnessing a 
sergeant major's driver wounded when he 
ran over a land mine.  Inform the veteran 
that he needs to submit the dates of each 
event within 60 days, location of the 
incident, full names of casualties, unit 
designations to the squadron level and 
information pertaining to any other units 
involved.

5.  If the veteran submits the requested 
detailed information, contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and ask that they 
provide any available information which 
might corroborate the veteran's in-
service stressors.  Provide USASCRUR with 
copies of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment. Advise them that the 
summary of the alleged stressors is as 
follows:

(A) Seeing bodies of dead Iraqui 
soldiers;

(B)Being in an area of constant artillery 
and small arms fire; and

(C) Witnessing a sergeant major's driver 
wounded when he ran over a land mine.  

6.  If USASCRUR verifies any of the 
veteran's stressors, the RO should then 
schedule the veteran for a VA psychiatric 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has PTSD 
under DSM IV due to verified service 
stressors. Additionally, if the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion should 
be provided as to whether such 
psychiatric disability is causally 
related to service.

7.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for PTSD and the claim for a 
compensable rating for bilateral hearing 
loss.  If the determination is adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


